This cause was filed in this court under claim of right on the ground that it involves questions arising under the Constitution of the United States and of this state. In the court of common pleas of Cuyahoga county, it involved the interpretation of Section 8621, General Code. It was not claimed that that section was unconstitutional, *Page 461 
but, on the other hand, that the interpretation of the statute and its application to the controversy operated to deprive plaintiff in error of his constitutional rights.
We have carefully examined the record, and do not find it necessary to determine whether or not the court erred in its interpretation of the statute, but we are of the opinion that, even if the action of the court was erroneous, it was only the same character of denial of legal rights as would occur in any lawsuit where a statute is improperly interpreted or applied, and that it did not operate as a denial of any constitutional rights.
The plaintiff in error having no right to file his petition in error in this court unless it involves questions arising under the Constitution of the United States or of this state, and no such question being found, the motion to dismiss will be sustained.
Petition in error dismissed.
MARSHALL, C.J., ALLEN, ROBINSON, JONES and MATTHIAS, JJ., concur.
KINKADE, J., not participating. *Page 462